Exhibit 10.2

 

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.

 

1995 DEFERRED COMPENSATION PLAN

 

 


AMENDED AND RESTATED


 

as of December 17, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I

ESTABLISHMENT AND PURPOSE OF THE PLAN

 

 

 

 

ARTICLE II

DEFINITIONS

 

 

 

 

ARTICLE III

PARTICIPATION

 

 

 

 

ARTICLE IV

DEFERRAL ELECTIONS

 

 

 

 

ARTICLE V

CREDITING OF DEFERRAL AMOUNTS AND ACCRUAL OF INVESTMENT GAINS OR LOSSES

 

 

 

 

ARTICLE VI

COMMENCEMENT OF BENEFITS

 

 

 

 

ARTICLE VII

BENEFICIARY DESIGNATION

 

 

 

 

ARTICLE VIII

MAINTENANCE AND VALUATION OF ACCOUNTS

 

 

 

 

ARTICLE IX

FUNDING

 

 

 

 

ARTICLE X

AMENDMENT AND TERMINATION

 

 

 

 

ARTICLE XI

FINANCIAL HARDSHIP WITHDRAWALS

 

 

 

 

ARTICLE XII

ADMINISTRATION

 

 

 

 

ARTICLE XIII

GENERAL PROVISIONS

 

 

--------------------------------------------------------------------------------


 

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.

1995 DEFERRED COMPENSATION PLAN

 

 


ARTICLE I

ESTABLISHMENT AND PURPOSE OF THE PLAN


 


1.1                                                                                
EFFECTIVE AS OF JUNE 1, 1995, FINANCIAL SECURITY ASSURANCE HOLDINGS LTD. (THE
“COMPANY”) ESTABLISHED FOR THE BENEFIT OF CERTAIN OF ITS EMPLOYEES, CERTAIN
EMPLOYEES OF ITS AFFILIATES OR SUBSIDIARIES AND CERTAIN MEMBERS OF ITS BOARD OF
DIRECTORS AN UNFUNDED PLAN BY WHICH AN ELIGIBLE EMPLOYEE OR ELIGIBLE DIRECTOR
CAN ELECT TO DEFER, RESPECTIVELY, RECEIPT OF ALL OR A PORTION OF HIS OR HER
COMPENSATION OR FEES.  THIS PLAN WAS AMENDED AND RESTATED AS OF JULY 10, 2002,
NOVEMBER 14, 2002, MAY 16, 2003, NOVEMBER 13, 2003 AND DECEMBER 17, 2004.  THIS
PLAN, AS SO AMENDED AND RESTATED, IS KNOWN AS THE FINANCIAL SECURITY ASSURANCE
HOLDINGS LTD. 1995 DEFERRED COMPENSATION PLAN (THE “PLAN”).  ON DECEMBER 17,
2004, THE COMPANY ESTABLISHED A NEW DEFERRED COMPENSATION PLAN, SERVING THE SAME
PURPOSES AS THE PLAN, PURSUANT TO WHICH ELIGIBLE PARTICIPANTS CAN ELECT TO
DEFER, RESPECTIVELY, RECEIPT OF ALL OR A PORTION OF THEIR COMPENSATION OR FEES
EARNED OR VESTED ON OR AFTER JANUARY 1, 2005.  THIS NEW PLAN, AS AMENDED FROM
TIME TO TIME, IS KNOWN AS THE FINANCIAL SECURITY ASSURANCE HOLDINGS LTD. 2004
DEFERRED COMPENSATION PLAN (THE “NEW PLAN”).


 


ARTICLE II

DEFINITIONS


 

Unless the context otherwise requires, the following terms, when used herein,
shall have the meaning assigned to them in this Article II.

 


2.1                                 THE TERM “ACCOUNT” SHALL MEAN A
PARTICIPANT’S INDIVIDUAL ACCOUNT, AS DESCRIBED IN ARTICLE VIII OF THE PLAN.

 

1

--------------------------------------------------------------------------------


 


2.2                                 THE TERM “BENEFICIARY” SHALL MEAN THE PERSON
OR PERSONS DESIGNATED BY THE PARTICIPANT (INCLUDING AN INDIVIDUAL, TRUST,
ESTATE, PARTNERSHIP, ASSOCIATION, COMPANY, CORPORATION OR ANY OTHER ENTITY),
PURSUANT TO ARTICLE VII OF THE PLAN, TO RECEIVE BENEFITS UNDER THE PLAN IN THE
EVENT OF THE PARTICIPANT’S DEATH.


 


2.3                                 THE TERM “BOARD” SHALL MEAN THE BOARD OF
DIRECTORS OF THE COMPANY.


 


2.4                                 THE TERM “BONUS” SHALL MEAN:  (I) BONUS
COMPENSATION PAYABLE IN CASH; (II) BONUS COMPENSATION PAYABLE IN RESPECT OF AN
“EQUITY BONUS” AWARDED UNDER THE EQUITY PARTICIPATION PLAN; (III) AN AMOUNT
PAYABLE PURSUANT TO A “PERFORMANCE SHARES” AWARD UNDER THE EQUITY PARTICIPATION
PLAN; AND (IV) ANY OTHER INCENTIVE, PERFORMANCE RELATED OR OTHER PAYMENT THAT,
ABSENT DEFERRAL PURSUANT TO THE PLAN, WOULD CONSTITUTE TAXABLE INCOME TO THE
PARTICIPANT.


 


2.5                                 THE TERM “COMMITTEE” SHALL MEAN THE HUMAN
RESOURCES COMMITTEE OF THE BOARD.


 


2.6                                 THE TERM “COMPANY” SHALL MEAN FINANCIAL
SECURITY ASSURANCE HOLDINGS LTD., A NEW YORK CORPORATION.


 


2.7                                 THE TERM “COMPENSATION” SHALL MEAN, IN
RESPECT OF ANY YEAR AND IN EACH CASE BEFORE ANY DEDUCTIONS FOR AMOUNTS DEFERRED
UNDER THE PLAN: (I) IN THE CASE OF AN ELIGIBLE EMPLOYEE, THE TOTAL OF HIS OR HER
ANNUAL SALARY AND BONUS WITH RESPECT TO SUCH YEAR; AND (II) IN THE CASE OF AN
ELIGIBLE DIRECTOR, THE TOTAL OF HIS OR HER FEES FROM THE COMPANY, OR ANY DIRECT
OR INDIRECT SUBSIDIARY THEREOF, WITH RESPECT TO SUCH YEAR.


 


2.8                                 THE TERM “DEFERRAL AMOUNT” SHALL MEAN THE
AMOUNT OF COMPENSATION THAT A PARTICIPANT DEFERS UNDER THE TERMS OF THE PLAN.

 

2

--------------------------------------------------------------------------------


 


2.9                                 THE TERM “DEFERRAL PERIOD” SHALL MEAN THE
PERIOD OF TIME DURING WHICH A PARTICIPANT ELECTS TO DEFER THE RECEIPT OF THE
DEFERRAL AMOUNT UNDER THE TERMS OF THE PLAN.


 


2.10                           THE TERM “DEFERRED COMPENSATION PLAN ELECTION
CHANGE FORM” SHALL MEAN THE FORM PRESCRIBED OR ACCEPTED BY THE COMMITTEE BY
WHICH A PARTICIPANT MAY CHANGE A PREVIOUS ELECTION OF A DEFERRAL AMOUNT.


 


2.11                           THE TERM “DEFERRED COMPENSATION PLAN ELECTION
FORM” SHALL MEAN THE FORM PRESCRIBED OR ACCEPTED BY THE COMMITTEE BY WHICH A
PARTICIPANT ELECTS A DEFERRAL AMOUNT.


 


2.12                           THE TERM “DISABILITY” SHALL MEAN, IN THE CASE OF
AN ELIGIBLE EMPLOYEE, A DETERMINATION OF SUCH CONDITION UNDER THE PARTICIPATING
COMPANY’S LONG-TERM DISABILITY PLAN.  IN THE CASE OF AN ELIGIBLE DIRECTOR,
“DISABILITY” SHALL HAVE THE SAME MEANING AS SET FORTH IN THE COMPANY’S LONG-TERM
DISABILITY PLAN AND THE DETERMINATION OF THIS CONDITION SHALL BE MADE BY THE
COMMITTEE.


 


2.13                           THE TERM “ELIGIBLE DIRECTOR” SHALL MEAN ANY
MEMBER OF THE BOARD, OR ANY MEMBER OF THE BOARD OF DIRECTORS OF ANY DIRECT OR
INDIRECT SUBSIDIARY OF THE COMPANY, IN EACH CASE WHO IS NOT AN EMPLOYEE OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES.


 


2.14                           THE TERM “ELIGIBLE EMPLOYEE” SHALL MEAN ANY
PARTICIPANT IN THE COMPANY’S SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AND ANY
OTHER EMPLOYEE OF A PARTICIPATING COMPANY AS MAY BE DESIGNATED FROM TIME TO TIME
BY THE COMMITTEE AS ELIGIBLE TO PARTICIPATE IN THE PLAN.


 


2.15                           THE TERM “EQUITY PARTICIPATION PLAN” SHALL MEAN
THE FINANCIAL SECURITY ASSURANCE HOLDINGS LTD. 1993 EQUITY PARTICIPATION PLAN,
AS AMENDED FROM TIME TO TIME.


 

2.16.                        The term “New Plan” shall mean the Financial
Security Assurance Holdings Ltd.

 

3

--------------------------------------------------------------------------------


 

2004 Deferred Compensation Plan, as amended from time to time.

 


2.17                           THE TERM “PARTICIPANT” SHALL MEAN AN ELIGIBLE
EMPLOYEE OR ELIGIBLE DIRECTOR WHO DEFERS PAYMENT OF COMPENSATION UNDER THE TERMS
OF THE PLAN, INCLUDING ANY FORMER ELIGIBLE EMPLOYEE OR ELIGIBLE DIRECTOR WHO IS
RECEIVING OR WILL BECOME ELIGIBLE TO RECEIVE BENEFITS UNDER THE PLAN AT A LATER
DATE.


 


2.18                           THE TERM “PARTICIPATING COMPANY” SHALL MEAN, WITH
RESPECT TO AN ELIGIBLE EMPLOYEE, THE COMPANY OR ANY AFFILIATE OR SUBSIDIARY OF
THE COMPANY EMPLOYING AN ELIGIBLE EMPLOYEE.


 


2.19                           THE TERM “PLAN” SHALL MEAN THE FINANCIAL SECURITY
ASSURANCE HOLDINGS LTD. 1995 DEFERRED COMPENSATION PLAN, AS SET FORTH HEREIN AND
AS AMENDED FROM TIME TO TIME.


 


2.20                           THE TERM “YEAR” SHALL MEAN THE INITIAL PERIOD
FROM JUNE 1, 1995 THROUGH DECEMBER 31, 1995 AND EACH 12-MONTH CALENDAR YEAR
THEREAFTER BEGINNING WITH JANUARY 1, 1996.


 


ARTICLE III

PARTICIPATION


 


3.1                                 EACH ELIGIBLE EMPLOYEE AND EACH ELIGIBLE
DIRECTOR SHALL BECOME A PARTICIPANT, AS OF THE DATE SPECIFIED IN SECTION 3.2, BY
ELECTING A DEFERRAL AMOUNT IN ACCORDANCE WITH SECTION 4.1.


 


3.2                                 SUBJECT TO SECTION 3.4, AN ELIGIBLE EMPLOYEE
OR ELIGIBLE DIRECTOR SHALL BECOME A PARTICIPANT IN THE PLAN AS OF THE DATE A
DEFERRAL AMOUNT IS CREDITED TO HIS OR HER ACCOUNT AND SHALL REMAIN A PARTICIPANT
UNTIL THE COMPLETE DISTRIBUTION OF THE PARTICIPANT’S ACCOUNT, SUBJECT TO ARTICLE
VII HEREOF.

 

4

--------------------------------------------------------------------------------


 


3.3                                 NOTWITHSTANDING ANYTHING IN THE PLAN TO THE
CONTRARY, THE COMMITTEE SHALL BE AUTHORIZED TO TAKE SUCH STEPS AS MAY BE
NECESSARY TO ENSURE THAT THE PLAN IS AND REMAINS AT ALL TIMES AN UNFUNDED
DEFERRED COMPENSATION ARRANGEMENT FOR A SELECT GROUP OF MANAGEMENT OR HIGHLY
COMPENSATED EMPLOYEES, WITHIN THE MEANING OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED FROM TIME TO TIME.


 


3.4                                 NOTWITHSTANDING ANYTHING IN THE PLAN TO THE
CONTRARY, NO DEFERRAL AMOUNT MAY BE ELECTED BY ANY ELIGIBLE DIRECTOR OR ELIGIBLE
EMPLOYEE IF SUCH DEFERRAL AMOUNT WOULD BE SUBJECT TO CURRENT INCOME TAXES IN ANY
JURISDICTION NOTWITHSTANDING ANY DEFERRAL OF SUCH COMPENSATION UNDER THE PLAN. 
TO THE EXTENT THAT, DUE TO A CHANGE IN LAW OR ADMINISTRATIVE OVERSIGHT, A
DEFERRAL AMOUNT IS CREDITED AND WOULD BE SUBJECT TO TAXES AS AFORESAID, THE
COMPANY SHALL DISTRIBUTE SUCH COMPENSATION, ADJUSTED FOR GAINS OR LOSSES IN
ACCORDANCE WITH ARTICLE V OF THE PLAN, TO THE PARTICIPANT IN THE FORM OF A LUMP
SUM DISTRIBUTION PROMPTLY FOLLOWING CONFIRMATION BY THE COMMITTEE OF SUCH CHANGE
IN LAW OR ADMINISTRATIVE OVERSIGHT.  NOTWITHSTANDING THE FOREGOING, ANY
DEFERRALS UNDER THE PLAN OF CASH BONUSES EARNED IN 2004 BUT VESTED IN 2005 SHALL
BE DEEMED TO HAVE BEEN DEFERRED UNDER THE NEW PLAN RATHER THAN UNDER THE PLAN TO
THE EXTENT THAT SUCH DEFERRAL IS SUBJECT TO THE REQUIREMENTS OF SECTION 409A OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, FOR EXCLUSION OF SUCH DEFERRAL
AMOUNTS FROM THE GROSS INCOME OF THE PARTICIPANTS AND TO THE EXTENT THAT
DEFERRAL OF SUCH AMOUNTS UNDER THE NEW PLAN ACCOMPLISHES EXCLUSION OF SUCH
DEFERRED AMOUNTS FROM THE GROSS INCOME OF THE PARTICIPANTS.


 


ARTICLE IV

DEFERRAL ELECTIONS


 


4.1                                 EXCEPT WITH RESPECT TO THE INITIAL YEAR, IN
DECEMBER OF EACH YEAR THROUGH AND INCLUDING DECEMBER 2003, EACH ELIGIBLE
DIRECTOR THEN SERVING AND EACH ELIGIBLE EMPLOYEE THEN

 

5

--------------------------------------------------------------------------------


 


EMPLOYED AT A PARTICIPATING COMPANY SHALL HAVE THE RIGHT TO DETERMINE HIS OR HER
DEFERRAL AMOUNT FOR THE NEXT YEAR, SUBJECT TO THE LIMITATIONS SET FORTH IN THIS
ARTICLE IV.  WITH RESPECT TO THE INITIAL YEAR, THE ELECTION OF A DEFERRAL AMOUNT
BY AN ELIGIBLE EMPLOYEE, OR BY AN ELIGIBLE DIRECTOR, CAN BE MADE WITHIN THIRTY
DAYS AFTER THE EFFECTIVE DATE OF THE PLAN BUT ONLY WITH RESPECT TO COMPENSATION
FOR SERVICES RENDERED SUBSEQUENT TO THE ELECTION.  WITH RESPECT TO ANY
INDIVIDUAL WHO BECOMES AN ELIGIBLE EMPLOYEE OR ELIGIBLE DIRECTOR ON OR AFTER
JANUARY 1 BUT BEFORE MARCH 1 IN ANY YEAR THROUGH AND INCLUDING 2004, THE
ELECTION OF A DEFERRAL AMOUNT CAN BE MADE WITHIN THIRTY DAYS OF BECOMING AN
ELIGIBLE EMPLOYEE OR ELIGIBLE DIRECTOR BUT ONLY WITH RESPECT TO COMPENSATION FOR
SERVICES RENDERED SUBSEQUENT TO THE ELECTION.  SUBJECT TO SECTION 4.3, SUCH
DEFERRAL AMOUNT SHALL REDUCE THE AMOUNT THAT IS TO BE PAID TO THE PARTICIPANT
FOR THE YEAR OF REFERENCE.  WITH RESPECT TO AN ELIGIBLE EMPLOYEE, A SEPARATE
ELECTION FOR A YEAR MAY BE MADE WITH RESPECT TO SALARY PAYABLE IN THAT YEAR AND
WITH RESPECT TO A BONUS PAYABLE FOR THAT YEAR, INCLUDING A SEPARATE ELECTION
WITH RESPECT TO ANY AMOUNT PAYABLE IN RESPECT OF “PERFORMANCE SHARES” OR “EQUITY
BONUSES”, OR ANY OTHER COMPONENT OF BONUS, AS THE CASE MAY BE, AWARDED PURSUANT
TO THE EQUITY PARTICIPATION PLAN.  PRIOR TO THE COMMENCEMENT OF ANY YEAR, THE
CHIEF EXECUTIVE OFFICER OR THE COMMITTEE MAY PROVIDE, BY NOTICE TO ELIGIBLE
EMPLOYEES, THAT SALARY OR OTHER SPECIFIED COMPONENTS OF COMPENSATION DO NOT
QUALIFY FOR DEFERRAL UNDER THE PLAN FOR THAT YEAR.


 


4.2                                 AN ELIGIBLE EMPLOYEE OR ELIGIBLE DIRECTOR
WHO DOES NOT ELECT A DEFERRAL AMOUNT IN DECEMBER OF ANY YEAR (OR ON OR PRIOR TO
JUNE 30, 1995 WITH RESPECT TO THE INITIAL YEAR) WILL NOT BE PERMITTED TO MAKE
SUCH AN ELECTION UNTIL THE FOLLOWING DECEMBER, EFFECTIVE FOR THE FOLLOWING YEAR;
PROVIDED THAT ANY INDIVIDUAL WHO BECOMES AN ELIGIBLE EMPLOYEE OR ELIGIBLE
DIRECTOR ON OR AFTER JANUARY 1 BUT BEFORE MARCH 1 IN ANY YEAR MAY ELECT A
DEFERRAL AMOUNT WITHIN THIRTY DAYS OF

 

6

--------------------------------------------------------------------------------


 


BECOMING AN ELIGIBLE EMPLOYEE OR ELIGIBLE DIRECTOR BUT ONLY WITH RESPECT TO
COMPENSATION FOR SERVICES RENDERED SUBSEQUENT TO THE ELECTION.


 


4.3                                 NO DEFERRAL AGREEMENT WITH RESPECT TO A YEAR
SHALL PROVIDE FOR A DEFERRAL AMOUNT OF LESS THAN $5,000 FOR SUCH YEAR; PROVIDED,
HOWEVER, THAT AN ELECTION BY AN ELIGIBLE EMPLOYEE WITH RESPECT TO SALARY OR
BONUS MAY BE CONDITIONED UPON THE AMOUNT OF THE ELIGIBLE EMPLOYEE’S SALARY OR
BONUS (OR COMPONENT THEREOF) AWARDED.


 


4.4                                 ANY ELECTION OF A DEFERRAL AMOUNT SHALL BE
EFFECTED BY THE EXECUTION OF A VALID DEFERRED COMPENSATION PLAN ELECTION FORM,
TIMELY FILED WITH THE COMPANY, AND SHALL BE IRREVOCABLE FOR THE YEAR WITH
RESPECT TO WHICH THE ELECTION IS MADE.


 


4.5                                 EACH VALIDLY EXECUTED AND TIMELY FILED
DEFERRED COMPENSATION PLAN ELECTION FORM SHALL BE EFFECTIVE SOLELY WITH RESPECT
TO THE SPECIFIED YEAR.  AN ELIGIBLE DIRECTOR OR ELIGIBLE EMPLOYEE WHO WISHES TO
ELECT A DEFERRAL AMOUNT WITH RESPECT TO A SUCCEEDING YEAR MUST MAKE A SEPARATE
AND TIMELY ELECTION FOR SUCH YEAR.


 


4.6                                 AN ELECTION WITH RESPECT TO A DEFERRAL
AMOUNT FOR A YEAR MUST SPECIFY THE DEFERRAL PERIOD APPLICABLE TO THAT DEFERRAL
AMOUNT.  WITH RESPECT TO A DEFERRAL AMOUNT FOR ANY YEAR, THE PARTICIPANT MAY
ELECT A DEFERRAL PERIOD OF A SPECIFIC NUMBER OF YEARS, PROVIDED THAT IN NO EVENT
MAY THE NUMBER OF YEARS BE LESS THAN THREE (3).  ALTERNATIVELY, THE PARTICIPANT
MAY ELECT A DEFERRAL PERIOD WHICH ENDS ON (A) HIS OR HER TERMINATION OF
EMPLOYMENT OR DIRECTORSHIP, AS THE CASE MAY BE, (B) THE DATE WHICH IS THIRTEEN
(13) MONTHS AFTER SUCH TERMINATION, OR (C) THE EARLIER OF SUCH TERMINATION (OR
THE DATE WHICH IS THIRTEEN (13) MONTHS AFTER SUCH TERMINATION) OR A SPECIFIED
NUMBER OF YEARS PURSUANT TO THE PRECEDING SENTENCE.  A PARTICIPANT MAY ELECT A
DIFFERENT DEFERRAL PERIOD FOR EACH YEAR’S DEFERRAL AMOUNT OR FOR ANY SPECIFIED
PORTION OF ANY YEAR’S

 

7

--------------------------------------------------------------------------------


 


DEFERRAL AMOUNTS, EXCEPT THAT, UNLESS THE COMMITTEE (OR THE CHIEF EXECUTIVE
OFFICER IN RESPECT OF ALL PARTICIPANTS) OTHERWISE DIRECTS, THE DEFERRAL PERIOD
REFERRED TO IN CLAUSE (C) OF THE PRECEDING SENTENCE MAY ONLY BE ELECTED BY A
PARTICIPANT IF SO ELECTED FOR ALL DEFERRAL AMOUNTS OF SUCH PARTICIPANT.  A
PARTICIPANT MAY ELECT TO EXTEND, BUT NOT SHORTEN, A PREVIOUSLY ELECTED DEFERRAL
PERIOD AT ANY TIME AT LEAST 12 MONTHS BEFORE THE END OF SUCH PREVIOUSLY ELECTED
DEFERRAL PERIOD BY THE EXECUTION OF A VALID DEFERRED COMPENSATION PLAN ELECTION
CHANGE FORM, TIMELY FILED WITH THE COMPANY.  IF SUCH PREVIOUSLY ELECTED DEFERRAL
PERIOD ENDED UPON TERMINATION OF EMPLOYMENT OR DIRECTORSHIP, THEN A DEFERRED
COMPENSATION PLAN ELECTION CHANGE FORM SHALL ONLY BE EFFECTIVE IN RESPECT OF
DEFERRAL AMOUNTS THAT WOULD NOT OTHERWISE HAVE BEEN DISTRIBUTED AT LEAST 12
MONTHS AFTER THE FILING OF SUCH FORM.


 


4.7                                 EACH DEFERRAL ELECTION ALSO MUST SPECIFY THE
PAYMENT OPTION THAT WILL APPLY FOR THE DEFERRAL AMOUNT, OR ANY PORTION THEREOF,
FOR THAT YEAR, AND EARNINGS CREDITED ON THAT AMOUNT.  THE NORMAL FORM OF PAYMENT
SHALL BE A LUMP SUM PAYMENT.  A PARTICIPANT MAY ELECT THAT THE DISTRIBUTION BE
MADE IN INSTALLMENTS PAYABLE OVER A SPECIFIED NUMBER OF YEARS, NOT LONGER THAN
15 YEARS; PROVIDED, HOWEVER, THAT IN NO EVENT MAY INSTALLMENT PAYMENTS BE
ELECTED OVER A NUMBER OF YEARS THAT IS MORE THAN THE PARTICIPANT’S LIFE
EXPECTANCY OR THE LIFE EXPECTANCY OF THE DESIGNATED PRIMARY BENEFICIARY,
WHICHEVER IS GREATER.  IF A PARTICIPANT ELECTS THE INSTALLMENT PAYMENT OPTION,
THE PARTICIPANT ALSO MUST ELECT WHETHER INSTALLMENTS SHOULD BE MADE ANNUALLY,
QUARTERLY OR, IF THE COMMITTEE (OR THE CHIEF EXECUTIVE OFFICER IN RESPECT OF ALL
PARTICIPANTS) SHALL DIRECT TO OFFER SUCH ALTERNATIVE, MONTHLY.  DIFFERENT
PAYMENT OPTIONS MAY BE ELECTED WITH RESPECT TO THE DEFERRAL AMOUNT, OR ANY
PORTION THEREOF, FOR EACH YEAR, AND EARNINGS CREDITED ON SUCH AMOUNT.  AT ANY
TIME AT LEAST 12 MONTHS BEFORE THE END OF A DEFERRAL PERIOD, A PARTICIPANT MAY
MAKE THE FOLLOWING

 

8

--------------------------------------------------------------------------------


 


CHANGES TO THE PAYMENT OPTION PREVIOUSLY ELECTED WITH RESPECT TO THE DEFERRAL
AMOUNT CORRESPONDING TO SUCH DEFERRAL PERIOD:


 

(a)                                  a Participant who previously elected a lump
sum payment with respect to a Deferral Amount may select an installment payment
option described in this Section 4.7 of the Plan; and

 

(b)                                 a Participant who previously elected an
installment payment option described in this Section 4.7 with respect to a
Deferral Amount may select a different installment payment option described in
this Section 4.7 which provides for the payment of the Deferral Amount over a
longer, but not a shorter, period of time.

 

Any such change in payment options shall be made by the execution of a valid
Deferred Compensation Plan Election Change Form, timely filed with the Company. 
If such previously elected Deferral Period ended upon termination of employment
or directorship, then a Deferred Compensation Plan Election Change Form shall
only be effective in respect of Deferral Amounts that would not otherwise have
been distributed at least 12 months after the filing of such Form.

 

4.8                                 Anything in Section 4.6 or 4.7 to the
contrary notwithstanding, on his or her Deferred Compensation Plan Election Form
the Participant may elect that in the event of his or her death or Disability
any Deferral Period or form of distribution election otherwise applicable to a
Deferral Amount is nullified and: (i) distribution shall be made after the date
of Disability or death; and (ii) distribution of his or her entire Account, or
of any Deferral Amount, shall be made either in a lump sum or in installments
payable over a specified number of years, not longer than 15.  Unless otherwise
elected pursuant to the preceding sentence, in the event of the Participant’s
death or Disability, payment of a Participant’s Account shall be made in the
form of a lump sum

 

9

--------------------------------------------------------------------------------


 

as soon as administratively practicable following the date of death or
Disability.   Any election made pursuant to this Section 4.8 may be changed at
any time prior to death or Disability by the execution of a valid Deferred
Compensation Plan Election Change Form, timely filed with the Company.

 


ARTICLE V

CREDITING OF DEFERRAL AMOUNTS AND
ACCRUAL OF INVESTMENT GAINS OR LOSSES


 


5.1                                 ALL DEFERRAL AMOUNTS WILL BE WITHHELD FROM
THE ELECTING PARTICIPANT’S COMPENSATION AND CREDITED ON THE COMPANY’S BOOKS IN
THE ACCOUNT MAINTAINED IN SUCH PARTICIPANT’S NAME.


 


5.2                                 EACH MONTH, THE BALANCE OF EACH
PARTICIPANT’S ACCOUNT SHALL BE CREDITED WITH EARNINGS OR INVESTMENT GAINS AND
LOSSES AS PROVIDED BELOW.  THE COMMITTEE MAY ESTABLISH PROCEDURES PERMITTING
PARTICIPANTS TO DESIGNATE ONE OR MORE INVESTMENT BENCHMARKS SPECIFIED BY THE
CHIEF EXECUTIVE OFFICER OR THE COMMITTEE FOR THE PURPOSE OF DETERMINING THE
EARNINGS OR INVESTMENT GAINS AND LOSSES TO BE CREDITED OR DEBITED TO A
PARTICIPANT’S ACCOUNT.  INVESTMENT BENCHMARKS SO SPECIFIED MAY BE MADE AVAILABLE
TO ALL PARTICIPANTS OR SELECTED PARTICIPANTS AS THE CHIEF EXECUTIVE OFFICER OR
THE COMMITTEE MAY DESIGNATE.  THE COMMITTEE SHALL HAVE THE SOLE DISCRETION TO
MAKE SUCH RULES AS IT DEEMS DESIRABLE WITH RESPECT TO THE ADMINISTRATION OF ANY
SUCH INVESTMENT BENCHMARK PROCEDURES, INCLUDING RULES PERMITTING THE PARTICIPANT
TO CHANGE THE DESIGNATION OF INVESTMENT BENCHMARKS TO BE USED TO MEASURE THE
VALUE OF THE ACCOUNT.  THE COMMITTEE, HOWEVER, RETAINS THE DISCRETION AT ANY
TIME TO CHANGE THE INVESTMENT BENCHMARKS AVAILABLE TO PARTICIPANTS, INCLUDING
ANY INVESTMENT BENCHMARKS PREVIOUSLY SPECIFIED BY THE CHIEF EXECUTIVE OFFICER,
OR TO DISCONTINUE THE INVESTMENT BENCHMARK PROCEDURE.  IF THE COMMITTEE FAILS

 

10

--------------------------------------------------------------------------------


 


TO IMPLEMENT AN INVESTMENT BENCHMARK PROCEDURE OR DISCONTINUES SUCH PROCEDURE,
THE PARTICIPANT’S ACCOUNT SHALL BE CREDITED WITH EARNINGS AT A RATE DETERMINED
BY THE COMMITTEE IN ITS SOLE DISCRETION, UTILIZING WHATEVER FACTORS OR INDICIA
IT DEEMS APPROPRIATE; PROVIDED, HOWEVER, THAT THE RATE OF RETURN ON A
PARTICIPANT’S ACCOUNT IN SUCH CIRCUMSTANCES SHALL NOT BE LESS THAN THE JP MORGAN
CHASE BANK PRIME RATE PLUS ONE PERCENT PER ANNUM.  IF THE PARTICIPANT FAILS TO
DESIGNATE PROPERLY AN INVESTMENT BENCHMARK, THE PARTICIPANT’S ACCOUNT SHALL BE
CREDITED WITH EARNINGS AT A RATE DETERMINED BY THE COMMITTEE IN ITS SOLE
DISCRETION, UTILIZING WHATEVER FACTORS OR INDICIA IT DEEMS APPROPRIATE;
PROVIDED, HOWEVER, THAT THE RATE OF RETURN ON A PARTICIPANT’S ACCOUNT IN SUCH
CIRCUMSTANCES SHALL NOT BE LESS THAN THE “MONEY MARKET ACCOUNT” BENCHMARK
AVAILABLE TO PARTICIPANTS AT THE TIME OR, IF NO SUCH BENCHMARK SHALL BE
AVAILABLE, THEN NOT LESS THAN THE RATE OF INTEREST ON 90-DAY TREASURY BILLS FOR
THE APPLICABLE PERIOD AS DETERMINED BY THE COMMITTEE.  NOTHING IN THIS ARTICLE V
OR IN THE COMMITTEE’S RULES SHALL GIVE A PARTICIPANT THE RIGHT TO REQUIRE THE
COMPANY OR A PARTICIPATING COMPANY TO ACQUIRE ANY ASSET FOR THE ACCOUNT OF THE
PARTICIPANT, AND IF THE COMPANY OR A PARTICIPATING COMPANY ACQUIRES ANY ASSET,
OR CAUSES A TRUSTEE ON ITS BEHALF TO ACQUIRE ANY ASSET, TO PERMIT IT TO SATISFY
ITS OBLIGATIONS TO PAY THE PARTICIPANT’S DEFERRAL AMOUNT, THE PARTICIPANT SHALL
HAVE NO RIGHT OR INTEREST IN ANY SUCH ASSET, WHICH SHALL BE HELD BY THE COMPANY
OR THE PARTICIPATING COMPANY SUBJECT TO THE RIGHTS OF ALL UNSECURED CREDITORS OF
THE COMPANY OR THE PARTICIPATING COMPANY.  THE RIGHTS OF THE PARTICIPANT WITH
RESPECT TO ANY DESIGNATION OF ONE OR MORE INVESTMENT BENCHMARKS FOR MEASURING
THE VALUE OF ANY ACCOUNT HEREUNDER SHALL BE EXPRESSLY SUBJECT TO THE PROVISIONS
OF ARTICLE IX OF THE PLAN.

 

11

--------------------------------------------------------------------------------


 


ARTICLE VI

COMMENCEMENT OF BENEFITS


 


6.1                                 AT THE END OF THE DEFERRAL PERIOD SELECTED
BY A PARTICIPANT WITH RESPECT TO EACH DEFERRAL AMOUNT OR, IF APPLICABLE,
TERMINATION OF EMPLOYMENT WITH A PARTICIPATING COMPANY OR OF STATUS AS AN
ELIGIBLE DIRECTOR, THE AMOUNT CREDITED WITH RESPECT TO SUCH DEFERRAL AMOUNT
SHALL BE DISTRIBUTABLE TO SUCH PARTICIPANT IN THE FORM OF PAYMENT SELECTED,
COMMENCING AS SOON AS ADMINISTRATIVELY PRACTICABLE.


 


6.2                                 NOTWITHSTANDING SECTION 6.1, EACH
PARTICIPANT’S ACCOUNT SHALL BE DISTRIBUTED IN ACCORDANCE WITH SECTION 4.8 IN THE
EVENT OF THE PARTICIPANT’S DEATH OR DISABILITY.


 


6.3                                 NOTWITHSTANDING ANY OTHER PROVISION OF THE
PLAN TO THE CONTRARY, THE COMMITTEE, IN ITS SOLE DISCRETION, SHALL HAVE THE
RIGHT, BUT SHALL NOT BE REQUIRED, TO DISTRIBUTE ALL OR ANY PORTION OF A
PARTICIPANT’S BENEFITS UNDER THE PLAN IN THE FORM OF ANY INVESTMENT OR SECURITY
CHOSEN BY THE PARTICIPANT AT ANY TIME AS AN INVESTMENT BENCHMARK FOR MEASURING
THE VALUE OF HIS OR HER ACCOUNT PURSUANT TO SECTION 5.2 OF THE PLAN.


 


6.4                                 IF THE PARTICIPANT OR THE PARTICIPANT’S
BENEFICIARY IS ENTITLED TO RECEIVE ANY BENEFITS HEREUNDER AND IS IN HIS OR HER
MINORITY, OR IS, IN THE JUDGMENT OF THE COMMITTEE, LEGALLY, PHYSICALLY OR
MENTALLY INCAPABLE OF PERSONALLY RECEIVING AND RECEIPTING ANY DISTRIBUTION, THE
COMMITTEE MAY MAKE DISTRIBUTIONS TO A LEGALLY APPOINTED GUARDIAN OR TO SUCH
OTHER PERSON OR INSTITUTION AS, IN THE JUDGMENT OF THE COMMITTEE, IS THEN
MAINTAINING OR HAS CUSTODY OF THE PAYEE.


 


6.5                                 AFTER ALL BENEFITS HAVE BEEN DISTRIBUTED IN
FULL TO THE PARTICIPANT OR TO THE PARTICIPANT’S BENEFICIARY, ALL LIABILITY UNDER
THE PLAN TO SUCH PARTICIPANT OR TO HIS OR HER BENEFICIARY SHALL CEASE.

 

12

--------------------------------------------------------------------------------


 


6.6                                 TO THE EXTENT REQUIRED BY LAW IN EFFECT AT
THE TIME PAYMENTS ARE MADE, THE COMPANY OR OTHER PARTICIPATING COMPANY SHALL
WITHHOLD FROM PAYMENTS MADE HEREUNDER THE MINIMUM TAXES REQUIRED TO BE WITHHELD
BY THE FEDERAL OR ANY STATE OR LOCAL GOVERNMENT, OR SUCH GREATER WITHHOLDING
AMOUNT AS A PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY MAY DESIGNATE.


 


ARTICLE VII

BENEFICIARY DESIGNATION


 

The Participant may, at any time, designate a Beneficiary or Beneficiaries to
receive the benefits payable in the event of his or her death (and may designate
a successor Beneficiary or Beneficiaries to receive any benefits payable in the
event of the death of any other Beneficiary).  Each Beneficiary designation
shall become effective only when filed in writing with the Company during the
Participant’s lifetime on a form prescribed or accepted by the Company (a
“Beneficiary Designation Form”).  The filing of a new Beneficiary Designation
Form will cancel any Beneficiary Designation Form previously filed.  If no
Beneficiary shall be designated by the Participant, or if the designated
Beneficiary or Beneficiaries shall not survive the Participant, payment of the
Participant’s Account shall be made to the Participant’s estate.  If a
Participant designated that payments be made in installments and did not
designate a successor Beneficiary, the Beneficiary of such Participant may
submit a Beneficiary Designation Form in respect of himself or herself and the
provisions of the Plan shall apply to such Beneficiary as if the Beneficiary
were the Participant hereunder.

 


ARTICLE VIII

MAINTENANCE AND VALUATION OF ACCOUNTS


 


8.1                                 THE COMPANY SHALL ESTABLISH AND MAINTAIN A
SEPARATE BOOKKEEPING ACCOUNT ON BEHALF OF EACH PARTICIPANT.  THE VALUE OF AN
ACCOUNT AS OF ANY DATE SHALL EQUAL THE PARTICIPANT’S

 

13

--------------------------------------------------------------------------------


 


DEFERRAL AMOUNTS THERETOFORE CREDITED TO SUCH ACCOUNT PLUS THE EARNINGS AND
INVESTMENT GAINS AND LOSSES CREDITED TO SUCH ACCOUNT IN ACCORDANCE WITH
ARTICLE V OF THE PLAN THROUGH THE DAY PRECEDING SUCH DATE AND LESS ALL PAYMENTS
MADE BY THE COMPANY TO THE PARTICIPANT OR HIS OR HER BENEFICIARY OR
BENEFICIARIES THROUGH THE DAY PRECEDING SUCH DATE.


 


8.2                                 EACH ACCOUNT SHALL BE VALUED BY THE COMPANY
AS OF EACH DECEMBER 31 OR ON SUCH MORE FREQUENT DATES AS DESIGNATED BY THE
COMPANY.  ACCOUNTS ALSO MAY BE VALUED BY THE COMPANY AS OF ANY OTHER DATE AS THE
COMPANY MAY AUTHORIZE FOR THE PURPOSE OF DETERMINING PAYMENT OF BENEFITS, OR ANY
OTHER REASON THE COMPANY DEEMS APPROPRIATE.


 


8.3                                 THE COMPANY SHALL SUBMIT TO EACH
PARTICIPANT, WITHIN 60 (SIXTY) DAYS AFTER THE CLOSE OF EACH YEAR, A STATEMENT IN
SUCH FORM AS THE COMPANY DEEMS DESIRABLE SETTING FORTH THE BALANCE STANDING TO
THE CREDIT OF EACH PARTICIPANT IN HIS OR HER ACCOUNT, INCLUDING DEFERRAL
AMOUNTS, EARNINGS AND INVESTMENT GAINS OR LOSSES AND DEFERRAL PERIODS.


 


ARTICLE IX

FUNDING


 


9.1                           THE BENEFITS CONTEMPLATED HEREUNDER MAY BE PAID
DIRECTLY BY THE COMPANY, ANY OTHER PARTICIPATING COMPANY OR THROUGH ANY TRUST
ESTABLISHED BY THE COMPANY HEREUNDER TO ASSIST IN MEETING ITS OBLIGATIONS. 
NOTHING CONTAINED HEREIN, HOWEVER, SHALL CREATE ANY OBLIGATION ON THE PART OF
THE COMPANY OR ANY OTHER PARTICIPATING COMPANY TO SET ASIDE OR EARMARK ANY
MONIES OR OTHER ASSETS SPECIFICALLY FOR PAYMENTS UNDER THE PLAN.


 


9.2                           NOTWITHSTANDING ANYTHING IN THE PLAN TO THE
CONTRARY, PARTICIPANTS AND THEIR BENEFICIARIES, HEIRS, SUCCESSORS AND ASSIGNS
SHALL HAVE NO LEGAL OR EQUITABLE RIGHTS, INTEREST OR CLAIMS IN ANY SPECIFIC
PROPERTY OR ASSETS OF THE COMPANY OR ANY OTHER PARTICIPATING COMPANY,

 

14

--------------------------------------------------------------------------------


 


NOR SHALL THEY BE BENEFICIARIES OF, OR HAVE ANY RIGHTS, CLAIMS OR INTERESTS IN,
ANY FUNDS, SECURITIES, LIFE INSURANCE POLICIES, ANNUITY CONTRACTS, OR THE
PROCEEDS THEREFROM, OWNED OR WHICH MAY BE ACQUIRED BY THE COMPANY.  SUCH FUNDS,
SECURITIES, POLICIES OR OTHER ASSETS SHALL NOT BE HELD IN ANY WAY AS COLLATERAL
SECURITY FOR THE FULFILLMENT OF THE OBLIGATIONS UNDER THE PLAN.  ANY AND ALL OF
SUCH ASSETS SHALL BE, AND REMAIN, FOR PURPOSES OF THE PLAN, THE GENERAL
UNPLEDGED, UNRESTRICTED ASSETS OF THE COMPANY OR PARTICIPATING COMPANY, AS THE
CASE MAY BE.


 


9.3                           THE OBLIGATION UNDER THE PLAN SHALL BE MERELY THAT
OF AN UNFUNDED AND UNSECURED PROMISE OF THE COMPANY, OR PARTICIPATING COMPANY
PURSUANT TO THE SUCCEEDING SENTENCE, TO PAY MONEY IN THE FUTURE.  BY ACTION OF
ITS BOARD OF DIRECTORS, ANY PARTICIPATING COMPANY MAY ASSUME JOINT AND SEVERAL
LIABILITY WITH THE COMPANY WITH RESPECT TO ANY OBLIGATIONS UNDER THE PLAN FOR
ELIGIBLE EMPLOYEES OR ELIGIBLE DIRECTORS OF THE PARTICIPATING COMPANY.


 


ARTICLE X

AMENDMENT AND TERMINATION


 


10.1                           THE BOARD, OR ITS DULY AUTHORIZED DELEGATES, MAY
AT ANY TIME AMEND THE PLAN IN WHOLE OR IN PART; PROVIDED, HOWEVER, THAT NO
AMENDMENT SHALL BE EFFECTIVE TO DECREASE THE ACCRUED BENEFITS OR RIGHTS OF ANY
PARTICIPANT UNDER THE PLAN.  WRITTEN NOTICE OF ANY SUCH AMENDMENT SHALL BE GIVEN
TO EACH PARTICIPANT.


 


10.2                           THE BOARD MAY AT ANY TIME TERMINATE THE PLAN;
PROVIDED, HOWEVER, THAT SUCH TERMINATION SHALL NOT DECREASE THE ACCRUED BENEFITS
OR RIGHTS OF ANY PARTICIPANT UNDER THE PLAN.  UPON ANY TERMINATION OF THE PLAN
UNDER THIS SECTION 10.2, EACH PARTICIPANT SHALL CEASE TO MAKE DEFERRALS UNDER
THE PLAN, AND ALL AMOUNTS SHALL PROSPECTIVELY CEASE TO BE DEFERRED FOR THE
BALANCE OF SUCH YEAR.  ACCOUNTS SHALL BE MAINTAINED AND DISTRIBUTED PURSUANT TO
SUCH TERMS, AT SUCH TIMES

 

15

--------------------------------------------------------------------------------


 


AND UPON SUCH CONDITIONS AS WERE EFFECTIVE IMMEDIATELY PRIOR TO THE TERMINATION
OF THE PLAN; PROVIDED, HOWEVER, THAT THE COMMITTEE, IN ITS DISCRETION, MAY
DIRECT THAT ALL BENEFITS PAYABLE UNDER THE PLAN BE DISTRIBUTED IN THE FORM OF A
LUMP SUM DISTRIBUTION FOLLOWING THE PLAN’S TERMINATION.


 


ARTICLE XI

FINANCIAL HARDSHIP WITHDRAWALS


 


11.1                           SUBJECT TO THE PROVISIONS SET FORTH HEREIN, A
PARTICIPANT MAY WITHDRAW UP TO 100% (ONE HUNDRED PERCENT) OF HIS OR HER ACCOUNT
BALANCE AS NECESSARY TO SATISFY IMMEDIATE AND HEAVY FINANCIAL NEEDS OF THE
PARTICIPANT WHICH THE PARTICIPANT IS UNABLE TO MEET FROM ANY OTHER RESOURCE
REASONABLY AVAILABLE TO THE PARTICIPANT.  THE AMOUNT OF SUCH HARDSHIP WITHDRAWAL
MAY NOT EXCEED THE AMOUNT REQUIRED TO MEET SUCH NEED.


 


11.2                           (A)  UPON WRITTEN APPLICATION, THE COMMITTEE, IN
ITS SOLE DISCRETION, MAY GRANT A WITHDRAWAL TO THE PARTICIPANT FOR ANY OF THE
FOLLOWING UNFORESEEN FINANCIAL HARDSHIPS:


 

(I)                                     UNUSUAL MEDICAL EXPENSES INCURRED BY THE
PARTICIPANT FOR THE PARTICIPANT OR HIS OR HER DEPENDENTS;

 

(II)                                  THREAT OF FORECLOSURE UPON OR EVICTION
FROM THE PARTICIPANT’S PRIMARY RESIDENCE; OR

 

(III)                               ANY OTHER SITUATION WHICH THE COMMITTEE
SHALL DEEM TO CONSTITUTE FINANCIAL HARDSHIP.

 


(B)                                 THE PARTICIPANT SHALL BE REQUIRED TO FURNISH
EVIDENCE OF PURPOSE AND NEED TO THE COMMITTEE ON FORMS PRESCRIBED BY OR
ACCEPTABLE TO THE COMPANY.

 

16

--------------------------------------------------------------------------------


 


11.3                           FOR PURPOSE OF DETERMINING THE PARTICIPANT’S
ACCOUNT UNDER THIS ARTICLE XI, THE EARNINGS AND INVESTMENT GAINS AND LOSSES
CREDITED TO THE PARTICIPANT’S ACCOUNT SHALL BE DETERMINED PURSUANT TO SECTION
5.2 AS IF THE PARTICIPANT HAD TERMINATED EMPLOYMENT WITH THE COMPANY AS OF THE
DATE OF THE RELEVANT HARDSHIP WITHDRAWAL DISTRIBUTION MADE HEREUNDER.


 


11.4                           NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN
TO THE CONTRARY, UPON WRITTEN APPLICATION OF A PARTICIPANT, THE COMMITTEE MAY,
IN THE CASE OF FINANCIAL HARDSHIP, AUTHORIZE THE CESSATION OF DEFERRALS BY SUCH
PARTICIPANT.


 


ARTICLE XII

ADMINISTRATION


 


12.1                           THE ADMINISTRATION OF THE PLAN SHALL BE VESTED IN
THE COMMITTEE.


 


12.2                           THE COMMITTEE SHALL HAVE GENERAL CHARGE OF THE
ADMINISTRATION OF THE PLAN AND SHALL HAVE FULL POWER AND AUTHORITY TO MAKE ITS
DETERMINATIONS EFFECTIVE.   ALL DECISIONS OF THE COMMITTEE SHALL BE BY A VOTE OF
THE MAJORITY OF ITS MEMBERS AND SHALL BE FINAL AND BINDING UNLESS THE BOARD
SHALL DETERMINE OTHERWISE.  MEMBERS OF THE COMMITTEE, WHETHER OR NOT ELIGIBLE
EMPLOYEES OR ELIGIBLE DIRECTORS, SHALL BE ELIGIBLE TO PARTICIPATE IN THE PLAN
WHILE SERVING AS A MEMBER OF THE COMMITTEE, BUT A MEMBER OF THE COMMITTEE SHALL
NOT VOTE OR ACT UPON ANY MATTER WHICH RELATES SOLELY TO SUCH MEMBER AS A
PARTICIPANT.  THE COMMITTEE MAY DELEGATE TO ANY AGENT OR TO ANY SUB-COMMITTEE OR
MEMBER OF THE COMMITTEE ITS AUTHORITY TO PERFORM ANY ACT HEREUNDER, INCLUDING,
WITHOUT LIMITATION, THOSE MATTERS INVOLVING THE EXERCISE OF DISCRETION, PROVIDED
THAT SUCH DELEGATION SHALL BE SUBJECT TO REVOCATION AT ANY TIME BY THE
COMMITTEE.


 


12.3                           IN ADDITION TO ALL OTHER POWERS VESTED IN IT BY
THE PLAN, THE COMMITTEE SHALL HAVE POWER TO INTERPRET THE PLAN, TO ESTABLISH AND
REVISE RULES AND REGULATIONS RELATING TO THE PLAN AND

 

17

--------------------------------------------------------------------------------


 


TO MAKE ANY OTHER DETERMINATIONS THAT IT BELIEVES NECESSARY OR ADVISABLE FOR THE
ADMINISTRATION OF THE PLAN, INCLUDING RULES RESTRICTING THE AVAILABILITY TO SOME
OR ALL PARTICIPANTS OF DEFERRAL PERIOD ALTERNATIVES, INVESTMENT BENCHMARKS, OR
DISTRIBUTION ALTERNATIVES OTHERWISE AVAILABLE UNDER THE PLAN.  THE COMMITTEE
SHALL HAVE ABSOLUTE DISCRETION AND ALL DECISIONS MADE BY THE COMMITTEE PURSUANT
TO THE EXERCISE OF ITS AUTHORITY (INCLUDING, WITHOUT LIMITATION, ANY
INTERPRETATION OF THE PLAN) SHALL BE FINAL AND BINDING, IN THE ABSENCE OF
ARBITRARY OR CAPRICIOUS ACTION, ON ALL PERSONS AND SHALL BE ACCORDED THE MAXIMUM
DEFERENCE PERMITTED BY LAW.


 


12.4                           THE COMPANY SHALL INDEMNIFY AND HOLD HARMLESS THE
MEMBERS OF THE COMMITTEE AGAINST ANY AND ALL CLAIMS, LOSS, DAMAGE, EXPENSE OR
LIABILITY ARISING FROM ANY ACTION OR FAILURE TO ACT WITH RESPECT TO THE PLAN TO
THE FULLEST EXTENT PERMITTED BY LAW.


 


ARTICLE XIII

GENERAL PROVISIONS


 


13.1                           NEITHER THE ESTABLISHMENT OF THE PLAN, NOR ANY
MODIFICATION THEREOF, NOR THE CREATION OF AN ACCOUNT, NOR THE PAYMENT OF ANY
BENEFITS SHALL BE CONSTRUED:  (A) AS GIVING THE PARTICIPANT, BENEFICIARY OR
OTHER PERSON ANY LEGAL OR EQUITABLE RIGHT AGAINST THE COMPANY UNLESS SUCH RIGHT
SHALL BE SPECIFICALLY PROVIDED FOR IN THE PLAN OR CONFERRED BY AFFIRMATIVE
ACTION OF THE COMPANY IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE PLAN;
OR (B) AS GIVING AN ELIGIBLE EMPLOYEE THE RIGHT TO BE RETAINED IN THE SERVICE OF
A PARTICIPATING COMPANY OR TO CONTINUE AS A MEMBER OF THE BOARD OR THE BOARD OF
DIRECTORS OF ANY PARTICIPATING COMPANY, AND THE PARTICIPANT SHALL REMAIN SUBJECT
TO DISCHARGE OR REMOVAL TO THE SAME EXTENT AS IF THE PLAN HAD NEVER BEEN
ESTABLISHED.

 

18

--------------------------------------------------------------------------------


 


13.2                           NO INTEREST OF ANY PARTICIPANT OR BENEFICIARY
HEREUNDER SHALL BE SUBJECT IN ANY MANNER TO ANTICIPATION, ALIENATION, SALE,
TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, ATTACHMENT OR GARNISHMENT BY
CREDITORS OF THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY.  NOTWITHSTANDING
THE FOREGOING, PURSUANT TO RULES COMPARABLE TO THOSE APPLICABLE TO QUALIFIED
DOMESTIC RELATIONS ORDERS, AS DETERMINED BY THE COMMITTEE, THE COMMITTEE MAY
DIRECT A DISTRIBUTION PRIOR TO ANY DISTRIBUTION DATE OTHERWISE DESCRIBED IN THE
PLAN, TO AN ALTERNATE PAYEE (AS DEFINED UNDER THE RULES APPLICABLE TO QUALIFIED
DOMESTIC RELATIONS ORDERS).


 


13.3                           ALL PRONOUNS AND ANY VARIATIONS THEREOF SHALL BE
DEEMED TO REFER TO THE MASCULINE, FEMININE OR NEUTER, AS THE IDENTITY OF THE
PERSON OR PERSONS MAY REQUIRE.  AS THE CONTEXT MAY REQUIRE, THE SINGULAR MAY BE
READ AS THE PLURAL AND THE PLURAL AS THE SINGULAR.


 


13.4                           ANY NOTICE OR FILING REQUIRED OR PERMITTED TO BE
GIVEN TO THE COMMITTEE UNDER THE PLAN SHALL BE SUFFICIENT IF IN WRITING AND
DELIVERED, OR SENT BY REGISTERED OR CERTIFIED MAIL, TO THE PRINCIPAL OFFICE OF
THE COMPANY, DIRECTED TO THE ATTENTION OF EACH OF THE PRESIDENT AND THE GENERAL
COUNSEL OF THE COMPANY.  SUCH NOTICE SHALL BE DEEMED GIVEN AS OF THE DATE OF
RECEIPT.


 


13.5                           SHOULD ANY PROVISION OF THE PLAN OR ANY RULE OR
PROCEDURE THEREUNDER BE DEEMED OR HELD TO BE UNLAWFUL OR INVALID FOR ANY REASON,
SUCH FACT SHALL NOT ADVERSELY AFFECT THE OTHER PROVISIONS OF THE PLAN, OR ANY
RULE OR PROCEDURE THEREUNDER, UNLESS SUCH INVALIDITY SHALL RENDER IMPOSSIBLE OR
IMPRACTICAL THE FUNCTIONING OF THE PLAN, AND, IN SUCH CASE, THE APPROPRIATE
PARTIES SHALL IMMEDIATELY ADOPT A NEW PROVISION OR RULE OR PROCEDURE TO TAKE THE
PLACE OF THE ONE HELD ILLEGAL OR INVALID.


 


13.6                           ANY DISPUTE, CONTROVERSY OR CLAIM BETWEEN THE
COMPANY AND ANY PARTICIPANT, BENEFICIARY OR OTHER PERSON ARISING OUT OF OR
RELATING TO THE PLAN SHALL BE SETTLED BY ARBITRATION

 

19

--------------------------------------------------------------------------------


 


CONDUCTED IN THE CITY OF NEW YORK, IN ACCORDANCE WITH THE COMMERCIAL RULES OF
THE AMERICAN ARBITRATION ASSOCIATION THEN IN FORCE AND NEW YORK LAW.  IN ANY
DISPUTE OR CONTROVERSY OR CLAIM CHALLENGING ANY DETERMINATION BY THE COMMITTEE,
THE ARBITRATOR(S) SHALL UPHOLD SUCH DETERMINATION IN THE ABSENCE OF THE
ARBITRATOR’S FINDING OF THE PRESENCE OF ARBITRARY OR CAPRICIOUS ACTION BY THE
COMMITTEE.  THE ARBITRATION DECISION OR AWARD SHALL BE FINAL AND BINDING UPON
THE PARTIES.  THE ARBITRATION SHALL BE IN WRITING AND SHALL SET FORTH THE BASIS
THEREFOR.  THE PARTIES HERETO SHALL ABIDE BY ALL AWARDS RENDERED IN SUCH
ARBITRATION PROCEEDINGS, AND ALL SUCH AWARDS MAY BE ENFORCED AND EXECUTED UPON
IN ANY COURT HAVING JURISDICTION OVER THE PARTY AGAINST WHOM ENFORCEMENT OF SUCH
AWARD IS SOUGHT.  EACH PARTY SHALL BEAR ITS OWN COSTS WITH RESPECT TO SUCH
ARBITRATION, INCLUDING REASONABLE ATTORNEYS’ FEES; PROVIDED, HOWEVER, THAT:  (I)
THE FEES OF THE AMERICAN ARBITRATION ASSOCIATION SHALL BE BORNE EQUALLY BY THE
PARTIES; AND (II) IF THE ARBITRATION IS RESOLVED IN FAVOR OF THE PARTICIPANT,
BENEFICIARY OR OTHER PERSON ASSERTING A CLAIM UNDER THE PLAN, SUCH PERSON’S COST
OF THE ARBITRATION AND THE FEES OF THE AMERICAN ARBITRATION ASSOCIATION SHALL BE
PAID BY THE COMPANY.


 


13.7                           NOTHING CONTAINED HEREIN SHALL PRECLUDE A
PARTICIPATING COMPANY FROM MERGING INTO OR WITH, OR BEING ACQUIRED BY, ANOTHER
BUSINESS ENTITY.


 


13.8                           THE LIABILITIES UNDER THE PLAN SHALL BE BINDING
UPON ANY SUCCESSOR OR ASSIGN OF THE COMPANY, OR OF ANOTHER PARTICIPATING COMPANY
THAT HAS ASSUMED LIABILITY PURSUANT TO SECTION 9.3, AND UPON ANY PURCHASER OF
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY OR SUCH PARTICIPATING COMPANY. 
SUBJECT TO SECTION 10.2, THIS PLAN SHALL CONTINUE IN FULL FORCE AND EFFECT AFTER
SUCH AN EVENT, WITH ALL REFERENCES TO THE “COMPANY” OR A “PARTICIPATING COMPANY”
HEREIN REFERRING ALSO TO SUCH SUCCESSOR, ASSIGNOR OR PURCHASER, AS THE CASE MAY
BE.

 

20

--------------------------------------------------------------------------------


 


13.9                           THE PLAN SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK TO THE EXTENT THEY ARE NOT PREEMPTED BY THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED FROM TIME TO TIME.


 


13.10                     THE TITLES OF THE ARTICLES IN THE PLAN ARE FOR
CONVENIENCE OF REFERENCE ONLY, AND, IN THE EVENT OF ANY CONFLICT, THE TEXT
RATHER THAN SUCH TITLES SHALL CONTROL.

 

21

--------------------------------------------------------------------------------